In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00326-CV
      ___________________________

   IN THE INTEREST OF H.L., A CHILD



   On Appeal from the 324th District Court
           Tarrant County, Texas
       Trial Court No. 324-595838-16


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellants filed an “Emergency Notice of Appeal” on October 20, 2020, in

which they state that they are appealing the trial court’s denial of their petition for writ

of habeas corpus. We sent Appellants a letter on October 27, 2020, noting our

concern that we may not have jurisdiction over this appeal because the trial court

clerk had informed this court that the trial judge has not signed an order in this case

and that it appears there are no final judgments or orders subject to appeal. See Tex.

R. App. P. 26.1(a).      In the letter, we informed Appellants that they had until

November 16, 2020, to furnish this court with a signed copy of the order they seek to

appeal. We also advised Appellants that if no order had been signed and furnished to

this court by November 16, 2020, this appeal would be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f). Although Appellants filed a response

to our letter, they have not furnished this court a signed copy of the order they seek to

appeal, nor have they showed grounds for jurisdiction.             Because we have no

jurisdiction to address Appellants’ appeal, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 26.1 (providing for filing of notice of appeal from

date that judgment or order is “signed”), 43.2(f), 44.3; see also Sammour v. Fed. Gov’t,

No. 02-20-00268-CV, 2020 WL 6601596, at *1 (Tex. App.—Fort Worth Nov. 12,

2020, no pet. h.) (mem. op.) (“There is no signed order or judgment in this case. We

therefore dismiss this appeal for want of jurisdiction.”).




                                             2
                                   /s/ Dana Womack

                                   Dana Womack
                                   Justice

Delivered: December 17, 2020




                               3